DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 02/02/2022.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-20 were previously pending. Claims 1, 2, 5, 7, 8, 11-13, 15-17, 19, and 20 have been amended. Claims 4, 9, 14, 18 are canceled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Johnathon Solomon on May 5, 2022.

The application has been amended as follows: 

***SEE ATTACHED EXAMINER AMENDMENTS***

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general concepts of power control, specifically pertaining to uplink and downlink power control. For example, Seo (US 2013/0034070) discloses a radio communication system in which a relay node communicates with an eNodeB via backhaul and a UE via an access network connection. In which a relay node can receive information for power control on the downlink of a backhaul link between the relay node and eNodeB, in which signals indicating whether to perform power boosting on the downlink is determined based on the received signaling.  While Seo teaches downlink power control, Seo does not teach downlink power control based on information comprising a power control parameter and a path loss compensation coefficient corresponding to the first link.  Ouchi (US 2016/0081033), discloses traditional uplink power control, in which uplink power control parameters are communicated to a terminal device including parameters such as a nominal power of the PUSCH and a path loss compensation coefficient. Ouchi further discloses downlink power control that is performed similarly to the traditional uplink power control.  However, Ouchi does not specifically disclose a relay node that receives downlink power control parameters such as a power control parameter Po and a path loss compensation coefficient corresponding to a first link, and determining a first transmit power at the relay node where the first transmit power is a power used when the first node sends downlink information to the second node. While the concepts of power control, power control parameter and path loss coefficient used for performing power control is well known in the art, there is no combination of prior art that teaches receiving, by a first node, first information sent by a second node, wherein the first information is used to determine a first transmit power, wherein the first transmit power is a power used when the first node sends downlink information to the second node through a first link, wherein the first link is a backhaul link between the first node and the second node, wherein the first node is an upper-level relay device of the second node, and wherein the first information comprises a power control parameter and a path loss compensation coefficient corresponding to the first link.  
Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Correspondingly, it is believed that the claims and description of the invention are adequately described and set forth in the specification such that Applicants’ claimed invention, and terms and features described therein, are readily understood by those of ordinary skill in the art as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/Primary Examiner, Art Unit 2477